30 N.J. 567 (1959)
154 A.2d 569
WARREN J. McCLAIN, PETITIONER-RESPONDENT,
v.
BOARD OF EDUCATION, CITY OF WOODBURY, NEW JERSEY, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 14, 1959.
Decided September 28, 1959.
*587 Mr. William G. Freeman argued the cause for the appellant.
Mr. H. Hurlburt Tomlin argued the cause for the respondent.
*588 PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge (now Justice) Schettino in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and HALL  6.
For reversal  None.